         Case 8:20-cv-00780-TDC Document 87 Filed 04/30/20 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MARYLAND


 MAURICIO COREAS,
 ANGEL GUZMAN CEDILLO and
 WILLIAM KEMCHA,

        Petitioners,

        v.

 DONNA BOUNDS,
 in her official capacity as Warden,
 Worcester County Detention Center,
 JACK KAVANAUGH,
 in his official capacity as Director,
 Howard County Detention Center,
 JANEAN OHIN,                                             Civil Action No. TDC-20-0780
 in her official capacity as
 Acting Baltimore Field Office Director,
 U.S. Immigration and Customs Enforcement,
 MATTHEW T. ALBENCE,
 in his official capacity as Deputy Director
 and Senior Official performing the duties of
 the Director of the U.S. Immigration
 and Customs Enforcement,
 and
 IMMIGRATION AND CUSTOMS
 ENFORCEMENT,

        Respondents.



                                 MEMORANDUM ORDER

       Pending before the Court is Petitioner Mauricio Coreas’s Renewed Motion for a

Preliminary Injunction seeking release from the Howard County Detention Center in Jessup,

Maryland at which he is detained by United States Immigration and Customs Enforcement (“ICE”)

on alleged immigration violations. On April 3, 2020, the Court issued a memorandum opinion

and order denying without prejudice a Motion for a Temporary Restraining Order (“TRO”) in
         Case 8:20-cv-00780-TDC Document 87 Filed 04/30/20 Page 2 of 7



which Petitioners Coreas and Angel Guzman Cedillo sought release based on their claim that their

continued ICE detention during the COVID-19 pandemic violated their right to due process under

the Fourteenth Amendment to the United States Constitution. Coreas v. Bounds, No. TDC-20-

0780, 2020 WL 1663133 at *1, *5 (D. Md. Apr. 3, 2020) (“Coreas I”). In that opinion, the Court

concluded that although it did not find a likelihood of success on the merits of Coreas’s claim in

light of the lack of any evidence that the Coronavirus had entered HCDC, it would find such a

constitutional violation likely upon either a showing that a detainee or staff member at HCDC had

tested positive for COVID-19, or upon Respondents’ failure to certify that they were testing all

individuals at HCDC exhibiting COVID-19 symptoms. Id. at *11-13. The Court also found that

under such circumstances, the Court would find likely irreparable harm to Coreas and that the

balance of the equities and the public interest would favor release. Id. at *13-14. Where the vast

majority of the analysis necessary to resolve the present Motion is set forth in Coreas I, the Court

fully adopts, restates, and incorporates by reference Coreas I as part of this memorandum order.

       On April 25, 2020, in accordance with the Court’s prior order, Respondents reported that

a nurse at HCDC had tested positive for COVID-19. Although the nurse works at HCDC only one

day per week, on Monday, April 20, 2020, she worked in the medical unit at HCDC and interacted

with seven to eight detainees. On Wednesday, April 22, the nurse began to feel ill, and she tested

positive on Thursday, April 23. Coreas filed the present Motion on April 27, 2020.

                                          DISCUSSION

       In order to succeed on a motion for a preliminary injunction, a party must establish (1) a

likelihood of success on the merits; (2) a likelihood of “irreparable harm in the absence of

preliminary relief”; (3) that the balance of equities tips in the moving party’s favor; and (4) that

“an injunction is in the public interest.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20



                                                 2
          Case 8:20-cv-00780-TDC Document 87 Filed 04/30/20 Page 3 of 7



(2008). Based on its prior analysis, the Court finds that the presence of an individual with COVID-

19 inside HCDC, combined with the conditions of confinement for Coreas, the deficiencies in

Respondents’ mitigation measures at HCDC, and Coreas’s status as a detainee with a high-risk

health condition that places him at heightened risk of death or serious illness from COVID-19,

establishes a likelihood of success on the merits of Coreas’s constitutional claim. Coreas I, 2020

WL 1663133 at *11-13. Based on that same analysis, the Court further finds that under the present

conditions of confinement, there is likely irreparable harm to Coreas and that the balance of the

equities and the public interest favor release. Id. at *13-14. Accordingly, the Court will grant the

Motion.

       Although this conclusion is largely self-executing based on the Court’s prior analysis, the

Court has considered possible reasons not to grant the preliminary injunction contemplated by that

analysis. First, Respondents suggest that the presence at HCDC of the nurse who tested positive

for COVID-19 does not alter the landscape because surveillance video supports the conclusion

that she did not interact with Coreas, and that she was wearing personal protective equipment

(“PPE”) during her shift. However, PPE does not necessarily prevent the transmission of the

Coronavirus. Greifinger Second Decl. ¶ 7, Renewed Mot. Prelim. Inj. Ex. 53, ECF No. 76-6 (“The

use of personal protective equipment . . . does not eliminate the risk of COVID-19 spread . . . .”).

Moreover, the Court never conditioned its analysis on direct contact between Coreas and an

individual with COVID-19. Respondents acknowledge that the nurse interacted with seven to

eight detainees and do not specify whether she interacted with other medical or correctional staff,

and, if so, whether she wore PPE at all times when in the presence of other staff. Although

Respondents report that HCDC is conducting some form of contact tracing, they have not reported

that all individuals who interacted with the nurse were quarantined. There appear to be no plans



                                                 3
         Case 8:20-cv-00780-TDC Document 87 Filed 04/30/20 Page 4 of 7



to test these individuals. Although HCDC’s post-Motion review of the health status of detainees,

limited only to those in Coreas’s housing unit, did not identify anyone with symptoms, the lack of

overt symptoms does not establish that no one at HCDC was exposed to the Coronavirus during

the nurse’s shift. Id. ¶ 11(c) (noting evidence that many individuals with the Coronavirus exhibit

mild or no symptoms). The Court therefore concludes that the nurse constitutes an actual case of

an individual with COVID-19 at HCDC who interacted with others inside the facility, presenting

a health risk to all individuals at HCDC, including Coreas. Id. ¶ 8 (asserting that a “review of

policies and guidelines at both the Howard and Worcester County Detention facilities indicate that

ICE and county officials will be unable to prevent the spread of COVID-19”); see also id. ¶ 6

(“Once COVID-19 is introduced into [correctional] facilities, it spreads like wildfire.”).

       Second, the Court has considered whether circumstances inside HCDC have changed to a

sufficient degree since April 3 to warrant a re-examination of the Court’s prior analysis. They

have not. In its prior opinion, the Court concluded that had the Coronavirus been present at HCDC,

there would likely be a constitutional violation because in that circumstance, the deficiencies in

the mitigation measures in effect at that time would establish deliberate indifference to the health

and safety of a high-risk detainee such as Coreas. Coreas I, 2020 WL 1663133 at *11-12. In

particular, the Court identified the lack of any social distancing measures, the lack of any

accommodations to protect detainees with high-risk health conditions, and the lack of any testing

for COVID-19 as notable deficiencies. Id. at *11. Based on Respondents’ submission, although

some additional measures have been adopted since April 3, such as the wearing of masks inside

the facility, none of these identified deficiencies have been addressed. Even though HCDC

remains below capacity, no social distancing measures have been implemented, as confirmed by

the Warden’s statement that the 24 detainees in Coreas’s housing unit continue to eat lunch



                                                 4
          Case 8:20-cv-00780-TDC Document 87 Filed 04/30/20 Page 5 of 7



together. Kavanaugh Decl. ¶ 14, Opp’n Renewed Mot. Prelim. Inj. Ex. 1, ECF No. 82-1. No

policies specifically aimed at protecting detainees with high-risk health conditions have been

adopted. Although HCDC has, through ICE, certified that it would test any individuals with

COVID-19 symptoms, it has not actually tested anyone to date, even though the nurse who tested

positive for COVID-19 interacted with several detainees and Coreas has provided evidence,

including a declaration by an attorney, that at least two individuals with symptoms have not been

tested. Yorick Supp. Decl. ¶¶ 3-4, Renewed Mot. Prelim. Inj. Ex. 52, ECF No. 76-5. The Court

therefore finds no reason to revisit its determination of likely deliberate indifference to inmate

health and safety under the circumstances that have now come to pass. Coreas I, 2020 WL

1663133 at *11-12. Moreover, the Court’s separate finding, that the detention of a civil detainee

with a high-risk health condition in a facility exposed to the Coronavirus likely imposes

unconstitutional punishment because the conditions bear no reasonable relationship to the purpose

of the detention, is not dependent on the specific mitigation measures present at HCDC. Id. at

*12-13.

       Finally, the Court notes that the balance of the equities and public interest continue to favor

the granting of the preliminary injunction. Beyond the Court’s prior analysis, id. at *13-14, the

Court notes that the failure to address the previously identified deficiencies in mitigation measures,

and HCDC’s propensity to respond to any complaints raised by Coreas by placing him in

administrative segregation, which it has now done twice since the Court’s April 3 order, confirm

that release on conditions, rather than any modification of conditions, is warranted at this time.

       The Court’s determination is consistent with that of other courts that have released

immigration detainees with high-risk health conditions who are at risk of exposure in ICE

detention facilities. See, e.g., Fofana v. Albence, No. 20-10869, 2020 WL 1873307 at *7-9, *11



                                                  5
         Case 8:20-cv-00780-TDC Document 87 Filed 04/30/20 Page 6 of 7



(E.D. Mich. Apr. 15, 2020) (granting release to a detainee with a high-risk medical condition upon

a finding of deliberate indifference to a “serious risk of illness and death from exposure to COVID-

19” where, even though there was no confirmed case of the Coronavirus in the facility, social

distancing was not observed and medical facilities were substandard); Valenzuela Arias v. Decker,

No. 20-2802 (AT), 2020 WL 1847986 at *1, *6-7 (S.D.N.Y. Apr. 10, 2020) (granting release based

on a finding of a likelihood of success on a deliberate indifference claim where the detention

facility had confirmed cases of the Coronavirus, did not protect high-risk individuals, and could

not enforce social distancing); Coronel v. Decker, No. 20-2472 (AJN), 2020 WL 1487274, at *4-

6 (S.D.N.Y. Mar. 27, 2020) (granting release based on a finding of deliberate indifference to the

medical needs of high-risk detainees for social distancing where the Coronavirus was known to be

in a detention facility and “the record demonstrates that ICE has not taken any action to address

the particular risks COVID-19 poses to high risk individuals like Petitioners here”); Basank v.

Decker, No. 20-2518 (AT), 2020 WL 1481503, at *5 (S.D.N.Y. Mar. 26, 2020) (granting release

based on a finding of deliberate indifference based on the absence of social distancing within the

detention facility and the absence of any “steps to protect high-risk detainees like Petitioners” in

facilities where the Coronavirus was present).

       Accordingly, where the Court has found that all four prongs of the preliminary injunction

analysis have been met, the Motion will be granted. See Winter, 555 U.S. at 20. Coreas will be

ordered released on the conditions proposed by ICE, as modified in the accompanying Order, as

well as the following conditions: (1) maintaining residence at the designated address in Maryland

and self-quarantining there for the first 14 days following his release; (2) location monitoring, at

the discretion of ICE; and (3) compliance with the terms of supervised release set in United States




                                                 6
           Case 8:20-cv-00780-TDC Document 87 Filed 04/30/20 Page 7 of 7



v. Coreas, No. TDC-15-0447 (D. Md.), including reporting, by telephone if necessary, to the

assigned United States Probation Officer within 72 hours of release from ICE custody.

         Finally, the Court will not require a bond in this case. Although “[t]he court may issue a

preliminary injunction . . . only if the movant gives security in an amount that the court considers

proper to pay the costs and damages sustained by any party found to have been wrongfully enjoined

or restrained,” Fed. R. Civ. P. 65(c), the Court “retains the discretion to set the bond amount as it

sees fit or waive the security requirement.” Pashby v. Delia, 709 F.3d 307, 331-32 (4th Cir. 2013).

Where the financial impact to Respondents of an improperly imposed injunction is limited and

would not create any significant hardship, and the Court found in Coreas’s criminal case that he

has no assets in the United States and could not pay a fine, Presentence Investigation and Report

¶¶ 46-47, United States v. Coreas, No. TDC-15-0447 (D. Md.) (ECF No. 33), the Court will waive

the security requirement. See Pashby, 709 F.3d at 331-32; Hoechst Diafoil Co. v. Nan Ya Plastics

Corp., 174 F.3d 411, 421 n.3 (4th Cir. 1999) (noting that “[i]n some circumstances, a nominal

bond may suffice” and citing a case in which the bond was set at $0).

                                         CONCLUSION

         For the foregoing reasons, it is hereby ORDERED that Coreas’s Renewed Motion for a

Preliminary Injunction, ECF No. 76, is GRANTED. The injunction will be set forth in a separate

order.



Date: April 30, 2020                                  /s/ Theodore D. Chuang
                                                      THEODORE D. CHUANG
                                                      United States District Judge




                                                 7
